PER CURIAM.
We reverse the summary denial of Giovanni Vega’s rule 3.850 motion and remand for an evidentiary hearing. We conclude, based on the unique facts of this case, that the findings and conclusions set forth in Dr. Shanklin’s report1 constitute newly discovered evidence to the extent they support an allegation that the testimony of the medical examiner at Vega’s trial was knowingly and patently false (or, at a minimum, given in reckless disregard of the truth).
REVERSED and REMANDED for an evidentiary hearing.
SAWAYA, PALMER and EVANDER, JJ., concur.

. According to Dr. Shanklin's detailed report, the scientific evidence available to the then-medical examiner, Dr. Sashi Gore, would, if honestly and competently evaluated, establish beyond a reasonable doubt that the child victim died of meningitis, not abuse. Subsequent to Vega's trial, Dr. Gore was disciplined by the Medical Examiners’ Commission for negligence and violation of professional standards in unrelated cases. As part of the imposed discipline, Dr. Gore was barred from performing further autopsies.